                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                      CIVIL CASE NO. 1:20-cv-00363-MR


CHRISTOPHER LEE MICHELSON,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
QUINTIN MILLER, et al.,         )                        ORDER
                                )
              Defendants.       )
_______________________________ )

         THIS MATTER is before the Court sua sponte.

         The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while

he was a pretrial detainee at the Buncombe County Detention Facility

(BCDF).1        On June 1, 2021, the Court issued an Order dismissing the

Complaint on initial review and granting the Plaintiff 30 days in which to

amend the Complaint. [Doc. 11]. The Plaintiff was cautioned that, should

he fail to timely amend his Complaint, the action would be dismissed without

prejudice and without further notice. [Id.].

         The Plaintiff has failed to file an Amended Complaint, and the time to

do so has expired. The Plaintiff appears to have abandoned this action, and



1   The Plaintiff is no longer incarcerated.


            Case 1:20-cv-00363-MR Document 12 Filed 07/27/21 Page 1 of 2
the Court is unable to proceed. This case will therefore be dismissed without

prejudice. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss

the action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626,

630-33 (1962) (although Rule 41(b) does not expressly provide for sua

sponte dismissal, Rule 41(b) does not imply any such restriction and a court

has the inherent power to dismiss a case for lack of prosecution or violation

of a court order).

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to

terminate this action.

      IT IS SO ORDERED.
                          Signed: July 27, 2021




                                            2

        Case 1:20-cv-00363-MR Document 12 Filed 07/27/21 Page 2 of 2
